Citation Nr: 1502796	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-20 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Reiter's syndrome.  

2.  Entitlement to service connection for a lumbar spine disability. 

3.  Entitlement to service connection for a foot disability.  

4.  Entitlement to service connection for an ankle disability.

5.  Entitlement to service connection for a knee disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case has since been returned to the RO in Pittsburgh, Pennsylvania.

In addition to the paper claims file, there are Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims files do not reveal any additional evidence pertinent to the present appeal.

The issues of entitlement to service connection for Reiter's syndrome, a lumbar spine disability, a foot disability, an ankle disability, and a knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final December 1986 rating decision, the RO denied the Veteran's claim of entitlement to service connection for Reiter's syndrome.  

2.  The evidence received since the December 1986 rating is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for Reiter's syndrome.


CONCLUSIONS OF LAW

1.  The December 1986 rating decision that denied the Veteran's claim of entitlement to service connection for Reiter's syndrome is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for Reiter's syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting the petition to reopen the claim for service connection for Reiter's syndrome, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2014).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a December 1986 rating decision, the RO denied the Veteran's claim for service connection for Reiter's syndrome.  In December 1986, the Veteran was advised of the rating decision and his appellate rights.  In February 1987, the Veteran submitted a timely NOD.  38 U.S.C.A. § 7105(b) (West 2014).  In April 1987, the RO issued a statement of the case (SOC), but the Veteran did not file a Substantive Appeal (VA Form 9) to perfect his appeal.  The Board further observes that no new evidence pertaining to the Veteran's claim was received within one year of the December 1986 rating decision.  Therefore, the December 1986 rating decision is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2014).  

In the December 1986 rating decision, the RO denied the Veteran's service connection claim, because he had not presented evidence that his Reiter's syndrome was incurred or aggravated while on active duty.  

Since the Veteran's last prior final denial in December 1986, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  The Veteran submitted a medical journal article on Reiter's syndrome.  The Board finds that this evidence is new as it was previously not of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The medical journal article will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for Reiter's syndrome is reopened.


ORDER

New and material evidence has been received, and the petition to reopen the claim for entitlement to service connection for Reiter's syndrome is granted. 



REMAND

Before addressing the claims for service connection on appeal, the Board finds that additional development of the evidence is required.  

With regard to the Veteran's service connection claim for Reiter's syndrome, the Board finds that a VA examination is warranted.  As discussed above, the Veteran submitted a medical journal article on Reiter's syndrome.  That journal article discussed that Reiter's syndrome, also known as reactive arthritis, was an aseptic inflammatory polyarthritis that usually follows nongonococcal urethritis or infectious dysentery.  While in-service, the Veteran had complained of dysuria and was treated for non-specific urethritis.  See January 1974 service treatment record.  As the evidence suggests that the Veteran's in-service urethritis diagnosis may be related to his current Reiter's syndrome, a VA examination is required to determine whether his Reiter's syndrome is related to his period of active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

In addition, the Board observes that the medical journal article on Reiter's syndrome also discussed how the arthritis preferentially involves the lower extremities and low back pain is common and often secondary to inflammatory sacroiliitis.  The Veteran has complained of stiffness and pain in his low back, knees, ankles, and feet.  See January 1986 statement of Dr. Feeman, May 1990 private evaluation and June 2008 Veteran's statement.  Moreover, his private treating physician, Dr. Makarwoski found that his recurrent back and joint pain was probably secondary to his Reiter's syndrome.  See May 1990 private evaluation.  As the evidence suggests that the Veteran's symptoms of low back, knees, ankles and feet pain may be related to his Reiter's syndrome, that issue should be also be addressed on remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his Reiter's syndrome, low back, knees, ankles and feet that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

2.  After completing the above development, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of his Reiter's syndrome, to include whether his reported symptoms of low back, knees, ankles and feet pain are separate disabilities or are related to his Reiter's syndrome.  

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

The examiner should respond to the following:

a.  Determine whether the Veteran's reported symptoms of low back, knees, ankles or feet pain are related to his diagnosed Reiter's syndrome.  If not, identify any current diagnosis for the Veteran's low back, knees, ankles, and feet. 

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's Reiter's syndrome had its onset in service, or is otherwise etiologically related to any injury, disease, or event during his active duty service?

c.  If the Veteran's lumbar spine, knees, ankles, and feet disabilities are not related to his Reiter's syndrome, then respond to the following:

i.  Is it at least as likely as not (50 percent probability or more) that any lumbar spine disability had its onset in service, or is otherwise etiologically related to any injury, disease or event during his active duty service?

ii.  Is it at least as likely as not (50 percent probability or more) that any knee disability had its onset in service, or is otherwise etiologically related to any injury, disease or event during his active duty service?

iii.  Is it at least as likely as not (50 percent probability or more) that any ankle disability had its onset in service, or is otherwise etiologically related to any injury, disease or event during his active duty service?

iv.  Is it at least as likely as not (50 percent probability or more) that any foot disability had its onset in service, or is otherwise etiologically related to any injury, disease or event during his active duty service?

In providing the requested opinions, the examiner should consider the following:

The Veteran's complaint of dysuria and treatment for non-specific urethritis.  See January 1974 service treatment record.

The Veteran's complaint of a back ache.  See October 1974 service treatment record.  

The Veteran's reported history of recurrent back pain.  See April 1975 report of medical history.  

Dr. Makarwoski's May 1990 private evaluation finding that the Veteran's recurrent back and joint pain was probably secondary to his Reiter's syndrome.  

The medical journal article titled "Reactive Arthritis (Reiter's Syndrome)."  Werner F. Barth, M.D. and Kimin Degal M.D., 60 Am. Fam. Physican, no. 2, Aug. 1999, 499-507).  

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


